DOMENGEAUX, Judge
(dissenting).
I respect the logic and forcefulness of .the majority opinion but feel that the pronouncement therein is in direct conflict with the “all fours” decison of the Louisiana Supreme Court in Succession of Beird, 145 La. 756, 82 So. 881 (1919). See also Succession of Mutin, 232 La. 416, 94 So.2d 420 (1957). Beird holds squarely (and Mutin in strong dicta) that a slash date of the type used in the will of Dorothy Boyd (2-8-72) is violative of the requirement of C.C. Art. 1588 concerning specificity or *490certainty of date. Beird dictates that the sufficiency of the date must be determined from the face of the will without the aid of extrinsic evidence.
The Supreme Court cases of O’Brien, Nunley, Picard and Love cited in the majority opinion are readily distinguishable.
If the Supreme Court jurisprudential rule set out in Beird is to be changed the prerogative therefor rests exclusively with that Court.
I respectfully dissent.